DETAILED ACTION
Status of Claims
Claims 1 and 4-22 are currently pending, under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 4-22 are rejected on the ground of nonstatutory double patenting over claims 1-13 of US 10,098,971 B2 to Gao et al. (hereinafter  “‘971 Patent,” matured from copending Application No. 15/369,701).
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims recite polymers that overlap in scope:
independent claim 1 of the ‘971 Patent is drawn to a polymer of the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 is hydrogen, alkyl(C≤12),
wherein n is an integer from 10 to 200,
wherein R2 and R2’ are each independently methyl,
wherein nx is 1-3,
wherein X1 is a hydrogen or an alkyl(C≤12),
wherein X2, and X3 are each hydrogen, and
wherein x is an integer from 30 to 150
[...];
while independent claim 1 is drawn to a polymer of the structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein R1 is hydrogen, alkyl(C≤12), cycloalkyl(C≤12), substituted alkyl(C≤12), substituted cycloalkyl(C≤12), or 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, or a metal chelating group,
wherein n is an integer from 1 to 500,
wherein R2 and R2’ are each independently selected from hydrogen, alkyl(C≤12), cycloalkyl(C≤12), substituted alkyl(C≤12), or substituted cycloalkyl(C≤12),
wherein nx is 1-10,
wherein x is an integer from 1 to 150
[...];
whereby claims 1-13 of the ‘971 Patent anticipate instant claims 1 and 4-22.
Claims 1 and 4-22 are rejected on the ground of nonstatutory double patenting over claims 1-18 of US 11,013,818 B2 to Gao et al. (hereinafter “‘818 Patent,” matured from copending Application No. 16/114,187).
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims recite polymers that overlap in scope:
independent claim 1 of the ‘818 Patent is drawn to a polymer of the structure:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein R1 is hydrogen, alkyl(C≤12), cycloalkyl(C≤12), substituted alkyl(C≤12), substituted cycloalkyl(C≤12), or 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, or a metal chelating group,
wherein n is an integer from 1 to 500,
wherein R2 and R2’ are each independently selected from hydrogen, alkyl(C≤12), cycloalkyl(C≤12), substituted alkyl(C≤12), or substituted cycloalkyl(C≤12),
wherein nx is 1-10,
wherein X1, X2, and X3 are each independently selected from hydrogen, alkyl(C≤12), cycloalkyl(C≤12), substituted alkyl(C≤12), or substituted cycloalkyl(C≤12),
wherein x is an integer from 1 to 150
[...];
while independent claim 1 is drawn to a polymer of the structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein R1 is hydrogen, alkyl(C≤12), cycloalkyl(C≤12), substituted alkyl(C≤12), substituted cycloalkyl(C≤12), or 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, or a metal chelating group,
wherein n is an integer from 1 to 500,
wherein R2 and R2’ are each independently selected from hydrogen, alkyl(C≤12), cycloalkyl(C≤12), substituted alkyl(C≤12), or substituted cycloalkyl(C≤12),
wherein nx is 1-10,
wherein x is an integer from 1 to 150
[...];
whereby claims 1-18 of the ‘818 Patent anticipate instant claims 1 and 4-22.



Conclusion
Claims 1 and 4-22 are rejected.  No claims are allowed.  Zhou (Zhou, K., et al., Multicolored pH-Tunable and Activatable Fluorescence Nanoplatform Responsive to Physiologic pH Stimuli, J. Am. Soc. Chem., 134 (2012) pp. 7803-7811, & Supplementary Information) is noted as a reference of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611